In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus.
IT IS ORDERED by the court, sua sponte, effective April 25, 1995, that an alternative writ be, and hereby is, granted, and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present on or before May 15, 1995; relator shall file its brief within ten days after the filing of evidence; and respondent shall file its brief within twenty days after the filing of relator’s brief; and relator shall file its reply brief, if any, within five days after the filing of respondent’s brief.